Case 3:20-cv-01158-MMH-MCR Document1 Filed 10/14/20 Page 1 of 9 PagelD 1

FILED
UNITED STATES DISTRICT COURT FOR THE MIDDLE OF FLORIDA IN THE
ELEVENTH CIRCUIT MOOCT 14 AM 8: 25
Case No. Division: CLERS. US DISTH:O TF COURT

HID SLE DISTRICT DF
JACISONVELE FL Oatey

CAROLYN L. FIELDS, 3:20-cw- 1153°3-Z4MYCR

Plaintiff,
Vs.

HUNTER CONRAD, (St. Johns County Administrator), Former Clerk of Courts for St.
Johns County, Brad Bradley, Counsel for St Johns County Board of County Commissioners,
Former in House Counsel for Hunter Conrad, Former Clerk of Courts for St Johns County,
Cathay Roche, Chief of Operations Officer for the Clerk of Courts, Brandon Patty, Clerk of
Courts for St Johns County, Ashante Austin , Executive Secretary to the Clerk of Courts, Lisa
Smith, Kim Dacosta, Dana Pontello, Carla Chase, Melissa Renfroe, Susan Miller, Judge Howard
Maltz, Yolanda Mack, Brittany Holley, Jennifer Morris, Melissa Morgan, Diane Hunter, Beatrice
Murray, Katy Waldron Smith, Christina Collins, Paul Waldron, James Johns, Jeb Smith,
Jeremiah Blocker, Henry Dean, Sheriff David Shore, Josephine Elmore,

Defendants.

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to this Complaint
A. The Plaintiff(s)

Carolyn L Fields
P. O Box 138
Elkton, Florida 32033

(904) 844-3915
Carfields13@gmail.com

B. The Defendant(s)

Defendant No. 1

Hunter Conrad,

St Johns County Administrator (Former Clerk of Courts for St Johns
County)

500 San Sebastian View

St Augustine, Florida 32084

Defendant No. 2
Case 3:20-cv-01158-MMH-MCR Document1 Filed 10/14/20 Page 2 of 9 PagelD 2

Brad Bradley, In House Counsel for the Board of County Commissioners
(Former In House Counsel for the Clerk of Courts, Hunter Conrad)

500 San Sebastian View

St Augustine, Florida 32084

Defendant No. 3

Cathy Roche, Officer of Operations
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 4

Brandon Patty, Clerk of Courts for St Johns County
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 5

Ashante Austin , Executive Secretary for the Clerk of Courts
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 6

Lisa Smith, Executive Officer of HR
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 7

Kim DaCosta, HR Manager
4010 Lewis Speedway

St Augustine, Florida 32084

Defendant No. 8

Dana Ponetello, HR Administrative Assistant
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 9

Carla Chase, Family Law Clerk
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 10

Melissa Renfroe, Civil Manager
4010 Lewis Speedway

St. Augustine, Florida 32084
Case 3:20-cv-01158-MMH-MCR Document1 Filed 10/14/20 Page 3 of 9 PagelD 3

Defendant No. 11

Susan Miller, Judicial Assistant for Circuit Judge Howard Maltz
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 12

Howard Maltz, Felony Circuit Judge
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 13

Yolanda Mack, Recording Manager
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 14

Brittany Holley, Assistant Recording Manager
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 15

Jennifer Morris, Recording Supervisor
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 15

Melissa Morgan, Recording Clerk
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 16

Diane Hunter, Recording Clerk
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 17

Beatrice Murray

4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 18

Katy Waldron Smith

4010 Lewis Speedway

St. Augustine, Florida 32084
Case 3:20-cv-01158-MMH-MCR Document1 Filed 10/14/20 Page 4 of 9 PagelD 4

Defendant No. 19

Christina Collins, Traffic Supervisor
4010 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 20

Paul Waldron, St. Johns County Commissioner
500 San Sebastian View
St. Augustine, Florida 32084

Defendant No. 21

James K Johns, St. Johns County Commissioner
500 San Sebastian View

St. Augustine, Florida 32084

Defendant No. 22

Jeb Smith, St. Johns County Commissioner
500 San Sebastian View

St. Augustine, Florida 32084

Defendant No. 23

Jeremiah Blocker, St. Johns County Commissioner
500 San Sebastian View

St. Augustine, Florida 32084

Defendant No. 24

Henry Dean, St. Johns County Commissioner
500 San Sebastian View

St. Augustine, Florida 32084

Defendant No. 25

David Shore, St. Johns County Sheriff (In the capacity of Sheriff for St. Johns County
and Individually)

4015 Lewis Speedway

St. Augustine, Florida 32084

Defendant No. 26
Josephine Elmore, Former Employee for St. Johns County Sheriff Office
4015 Lewis Speedway

St. Augustine, Florida 32084

Place of Employment
Case 3:20-cv-01158-MMH-MCR Document1 Filed 10/14/20 Page 5 of 9 PagelD 5

St. Johns County Clerk of Courts
4010 Lewis Speedway

St. Augustine, St. Johns County
Florida 32084

(904) 819-3603
ll. Basis for Jurisdiction
This action is brought for discrimination in employment pursuant to the following:

a). Title Vil of the Civil Rights Act of 1964, as codified, 42 U. S. C. {{ 2000 e to 2000e-17 (race,
color, gender, religion, national origin).

b). Age Discrimination

c). Retaliation

Il. Statement of Claim

A.The racial dicrimination that | suffered was severe and pervasive. It created a Hostile
Workplace Environment. The frequency was often. It was abusive. | was also
discriminated against by my manager, Yolanda Mack.She and | are of the same race.
This racial harassment led to the dismissal of my job. | was terminated on January 21,
2020. | was reporting every day. | did my job, left and came home. On August 10, 2020.
| went on vacation While | was on vacation my little dog, KC died. | returned to work on
Monday, August 19, 2019. | talked to many of my coworkers about my trip. | had to make
arrangements for My dog, KC to be cremated with Paw prints to cremate her. | called
them this morning to see the status of her cremation. They told me that they would
deliver her remains After 1:00 pm on this very day.

| emailed my Assistant Recording Manager, Brittany Holley and | asked her if, |! could
Leave around 4:30 pm, to pick up my dog’s ashes. After hours of no response, on my
Break | walked over to HR and talked with Kim DaCosta and I told her that Management
My area, Recording was not answering my emails or not responding in a timely manner.
She told me to walk back over to my area and see if | had received a response. | had
Not. So, | walked up to the front counter around 4:03 pm and | politely asked Brittany, if |
May speak with her. She said “Yes”. Do you want to go into my office? | said “Sure”. She
Said “Do you want to close the door? | said “Sure”. | asked her, If she had seen my
Email about my dog?” She said “Yes”. | am going to let you go this time’. | don't have to
Let you go. | don't have to approve of your vacation time. | told her that “If she would not
Have let me go to pick up my dog's ashes, | was going to Hunter. Brittany then said “You
Can go anywhere you want to. Then she said, “You have to go to HR first”. | said “OK”
Case 3:20-cv-01158-MMH-MCR Document1 Filed 10/14/20 Page 6 of 9 PagelD 6

And | walked out and went to my desk. | ran my financial report. Clock out for the day
On my computer. | left for the day. On the next day, August 20, 2020. | called out sick.
The next day, August 21, 2020, | came into work. Around 1:00 pm, I was called over to
HR. Lisa Smith, HR head was present. Yolanda Mack, Recording Manager, and Jessica
Marchalleck, HR Assistant Manager were all present. | took a seat at the head of the
table. Lisa Smith then says to me “We are moving toward Termination for you”. | asked
her why? She said “You abandoned your job @ 4:30 pm on Monday. You walked off the
job. ! immediately told her that that was false. Brittany Holley, gave me permission to
leave. Lisa Smith then says “You were screaming in the office and throwing objects all
across your desk. | told her that this was untrue. | asked to speak with Hunter. | walked
down to Hunter's office. We talked about this. Hunter told me that | could resign, be
terminated, or take responsibility for what ! supposedly had done”. He says that another
employee saw you do this. “I said to myself, now | know you don’t expect me to fall for
this”. | could not even remember what Brittany had said | had done. It was so quick and |
did not have a paper in front of me. So, | said that | am not going to lie. So, | told him that
| may have, | may not have pushed her door. So, Hunter says “Unbenounced to you or
benoised to you” |! am suspending you for ten (10) days with no pay. And Ooh! This is
going to hurt. He paused for about 16 seconds, then he said “I am placing you on
Probation for six (6) months”. He then says “You will walk a tightrope”. It will be so tight.
And this violation will be in your file forever. | returned to my office and left for my ten
(10) day suspension with no pay.

Hunter Conrad has tried to use The Affirmative rule as his defense. But, it does not
apply. He has also tried to use firing employees of different races. But, it too, will not
work,

The Sheriff of St. Johns County. | feel as though he has stepped out of his official role as
a sheriff. To become a part of all this unlawfulness. He knows the law and he should
uphold it at all times, regardless. He is an officer. The head officer, to maintain law and
order. The people are looking at him. That would be Sheriff David Shoar.

The Judge. That would be Circuit judge, Howard Maltz. The judge should respect and
comply with the law and should act at all times in a manner that promotes public
confidence in the integrity and impartiality of the Judiciary. When we talk of “Public
Confidence”. What “Public is he trying to satisfy?” | think he may have missed the
“Cannon rules, somehow’.

The discriminatory conduct of which | complain in this action includes

a). Termination of my Employment

b). Retaliation

c). Creation of a Hostile Work Environment
Case 3:20-cv-01158-MMH-MCR Document1 Filed 10/14/20 Page 7 of 9 PagelD 7

B.

C).

D).

It is my best recollection that the alleged discriminatory acts occurred on August 21,
2020. Months prior to this. It really began on February 18, 2020. Prior to this discipline,
My co-worker, Melissa Morgan was constantly saying, as she sat one desk over from me
“That she was going to throw up”. That was because she was totally disgusted with me.
She despised me and she wanted me and everyone else to know it.

She conveyed her feelings to Yolanda Mack, then Diane Hunter, and then Hunter Conrad.
Then the next thing | knew the entire office knew what she was speaking of. This created
A Hostile Work Environment. The Racial Discrimination was severe, pervasive, frequent,
and abusive. It spreaded from department to department.

| believe that the defendants are still retaliating against me.
Defendants discriminated against me based on my
a). Race

b). Age

D. continued.

c). Perceived Disability (i had to have counseling.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that | filed a charge with the Equal Employment Opportunity
Commission or my Equal Employment Opportunity counselor regarding the Alleged
discriminatory conduct on.

November 13, 2019.

B. The Equal Employment Opportunity Commission

a). Issued a Notice of Right to Sue Letter, which ! received on September 17, 2020

C). Since filing my charge of Age Discrimination with the Equal Employment Opportunity
Commission regarding the defendant's alleged discriminatory conduct.

1). 60 days or more have elapsed

Relief
Case 3:20-cv-01158-MMH-MCR Document1 Filed 10/14/20 Page 8 of 9 PagelD 8

Vi.

! have suffered Racial Discrimination at the Organization for over thirty (30) years. | have
been harassed over and over again by co-workers and Supervisors and Managers. | just
look at them in amazement, just to see how petty and inconsiderate they can be. It just
amazes me. Quite often, | ask myself, why? Is there not enough, so everyone can have
some or can you not do without so that the elderly and the children can be fed? | think
the major problem is: Man is greatly concerned about his reputation. How is perceived
by others. This is so sad how others fight, kill, steal, and walk on others head, just to get
a head. But, I want to know, “When you get there, “Where are you?”

You know, we are all fifty rags in God’s sight. Rather you are rich or poor. | just
happened to have been blessed to come from a good home. Where we had plenty and
shared with the people in the community and surrounding areas. My parents were very
generous. Anything they thought they could do for another, they did. Quite often without
the request of the individual.

This was how | saw the world through their eyes. | am just saddened at this time, to see
how people tear each other down, just to get on top and stay on top. | have gone
through pure agony and sufferings and yet, | remained peaceful. If | saw an area on the
job that needed repair. | repaired it. | went on about my business. | never looked back or
expected a pat on the back or a dime. | have been demoted twice. When | did nothing,
but my job. | lost pay in the amount of $3.65 per hour when | was demoted at the hands
of Yolanda Mack. | sat and listened as she and another co-worker laughed about this.
This was the day before | was called into the Clerk's office and told about the demotion
and the loss of $3.65 per hour. Our house had burned down and we were on the streets.
My family was separated, living in two different residences trying to get us a new home.
On this very day we had an appointment to do a closing on our house. In the meantime
Yolanda Mack and her friend(s) laughed. Yolanda Mack, also laughed at Cheryl. She
continuously laughed at her as she pulled the wool over her eyes and left me with the
punishment.

This time | was tortured and punished severely. To the point where | said | have had
enough of this. | then come to realize that the only rights that you have “Are the ones
you are willing to fight for’. This was the second Hostile Workplace Environment that |
suffered on this job. The first one, | suffered. But, | tried and did repair the workplace
though my sufferings and my family sufferings. Because | suffered and was going
through racial discrimination and harassment. They too suffered.My family. But, this time,
| said | will not stand still. | am going to open my mouth. Because this is totally uncalled
for. All | was doing was doing my job. So, | can’t put a price on this. This is so circular,
that | can’t wrap my head around it. So, | will let the Court determine. But, | really want
to know, “Why can’t my family and | eat? Just as everyone else does?

Certification and Closing
Case 3:20-cv-01158-MMH-MCR Document1 Filed 10/14/20 Page 9 of 9 PagelD 9

Under Federal Rule of Civil Procedure 11, by signing below. | certify to the best of my
knowledge, information, and belief that this complaint (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase
the cost of litigation, (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after
a reasonable opportunity for further investigation or discovery; and (4) the complaint
otherwise complies with the requirement of Rule 11.

For Parties Without an Attorney
| agree to provide the Clerk’s Office with any changes in my address where case related
Papers may be served. | understand that my failure to keep current address on file with

The Clerk’s Office may result in the dismissal of my case.

Date of signing: October 12, 2020.

‘ ‘
Signature of Plaintiff Cpe ] La her

Printed Name of Plaintiff__ CU“2//. 1.4 [=e Lt.
